PER CURIAM.
The primary question presented is whether the trial court erred in dismissing a juvenile delinquency petition for failure of the State to comply with the time requirements of Maryland Code (1984, 1991 Cum.Supp.), § 3-810 of the Courts and Judicial Proceedings Article. For the reasons stated in this Court’s opinion in In re: Keith G., 325 Md. 538, 601 A.2d 1107 (1992) [No. 60, September Term, 1991, decided February 26, 1992], the sanction of dismissal of the juvenile petition was not appropriate; and we, therefore, shall reverse the judgment and remand the case for further proceedings.
JUDGMENT OF THE CIRCUIT COURT FOR HAR-FORD COUNTY REVERSED; CASE REMANDED TO THAT COURT WITH DIRECTIONS TO REINSTATE THE *550JUVENILE DELINQUENCY PETITION AND TO CONDUCT FURTHER PROCEEDINGS IN ACCORDANCE WITH IN RE: KEITH G., 325 Md. 538, 601 A.2d 1107 (1992) [No. 60, September Term, 1991, decided February 26, 1992]. COSTS TO BE PAID BY WILLIAM JOHN S.